DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-4, 8-10, 17-20) in the reply filed on 09/21/2022 is acknowledged.
Claims 5-7, 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/22.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1, 4, 17 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

There is nowhere in specification its written for claim 1 “wherein the third spacer comprises a first portion extending along a side wall of the third gate structure and a second portion between the first portion and the second source/drain region, and
wherein the second portion of the third spacer extends along an upper surface of the fourth wire pattern and does not extend to an upper surface of the first portion of the third spacer”

There is nowhere in specification its written for claims 4, 17 about any width limitations.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 8-10, 17-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the third spacer comprises a first portion…a second portion” which are not clear what portions it refers to as there is no written description or markings. Appropriate correction is required.

Claims 4, 17 define “a width of the first spacer…a width of the third spacer in the second direction” is not clear as there is no written description or markings. Appropriate correction is required.


Claims 2-4, 8-10, 17-20 are also rejected being dependent on rejected claims 1, 17.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-4, 8-10, 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-9 of US Patent No. 11,024,628 in view of US PGPUB 2017/0263722 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Regarding claim 1: Claim 7 of ‘4628 teaches about a semiconductor device comprising:
a substrate including a first region and a second region, the first and second regions including different types of transistors (claim 9 of ‘4628);
a first wire pattern extending in a first direction on the first region of the substrate (claim 7 of ‘4628);
a second wire pattern on the first wire pattern, wherein the second wire pattern is spaced apart from the first wire pattern and extends in the first direction (claim 7 of ‘4628);
a first gate structure at least partially surrounding the first wire pattern and the second wire pattern (claim 7 of ‘4628);
a second gate structure spaced apart from the first gate structure in the first direction (claim 7 of ‘4628);
a first source/drain region between the first gate structure and the second gate structure (claim 7 of ‘4628);
a first source/drain contact on the first source/drain region (claim 7 of ‘4628);
a first spacer between the first source/drain contact and the first gate structure (claim 7 of ‘4628);
a second spacer between a bottom surface of the first source/drain region and the substrate (claim 7 of ‘4628);
a third wire pattern extending in a second direction on the second region of the substrate (claim 9 of ‘4628);
a fourth wire pattern on the third wire pattern, wherein the fourth wire pattern is spaced apart from the third wire pattern and extends in the second direction (claim 9 of ‘4628);
a third gate structure at least partially surrounding the third wire pattern and the fourth wire pattern (claim 9 of ‘4628);
a fourth gate structure spaced apart from the third gate structure in the second direction (claim 9 of ‘4628);
a second source/drain region between the third gate structure and the fourth gate structure (claim 7 of ‘4628);
a second source/drain contact on the second source/drain region (claim 8 of ‘4628);
a third spacer between the second source/drain contact and the third gate structure (claim 9 of ‘4628); and
a fourth spacer between a bottom surface of the second source/drain region and the substrate (claim 9 of ‘4628),
wherein the third spacer comprises a first portion extending along a side wall of the third gate structure and a second portion between the first portion and the second source/drain region, and
wherein the second portion of the third spacer extends along an upper surface of the fourth wire pattern and does not extend to an upper surface of the first portion of the third spacer.

Claims of ‘4628 do not explicitly claim a substrate including a first region and a second region, the first and second regions including different types of transistors and wherein the third spacer comprises a first portion extending along a side wall of the third gate structure and a second portion between the first portion and the second source/drain region, and
wherein the second portion of the third spacer extends along an upper surface of the fourth wire pattern and does not extend to an upper surface of the first portion of the third spacer.

However the device structure of ‘4628 would have the features as claimed as a symmetry as You teaches in an analogous art in Fig. 4 a substrate 100 including a first region (region of DG1, G1, G2 etc.) and a second region (region of G3, DG2 etc.), the first and second regions including different types of transistors and wherein the third spacer185 comprises a first portion (right side portion of G2b) extending along a side wall of the third gate structure G2 and a second portion (left side portion of G2a) between the first portion and the second source/drain region 120a, and
wherein the second portion of the third spacer extends along an upper surface of the fourth wire pattern 130 and does not extend to an upper surface of the first portion of the third spacer (As shown)

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize the device structure of ‘4628 would have the features as claimed and taught by You as having the spacer on both sides of gate structure and between source/drain contact regions are standard for multi-gate multi-channel channel semiconductor device for isolation ans symmetrical structure.

Regarding claim 2: You teaches in Fig. 4 wherein the first portion of the third spacer does not contact the second source/drain region.

Regarding claim 3: You teaches in Fig. 4 wherein the second portion of the third spacer contacts the second source/drain region.

Regarding claim 4: You teaches in Fig. 4 wherein a width of the first portion of the third spacer in the second direction is same as a width of the first spacer in the first direction.

Regarding claims 8, 19: Claims 9, 1 of ‘4628 teaches a fifth gate structure in the first region of the substrate, wherein the fifth gate structure is spaced apart from the first and second gate structure in the first direction and at least partially surrounds the first and second wire patterns (claim 9 of ‘4628); and
a third source/drain region that is between the first gate structure and the fifth gate structure and extends through the first and second wire patterns (claim 9 of ‘4628),
wherein a first depth from an upper surface of the first source/drain region to the bottom surface of the first source/drain region is smaller than a second depth from an upper surface of the third source/drain region to a bottom surface of the third source/drain region (claim 1 of ‘4628);.

Regarding claims 9, 20: ‘4628 teaches further comprising:
a sixth gate structure in the second region of the substrate, wherein the sixth gate structure is spaced apart from the third and fourth gate structure in the second direction and at least partially surrounds the third and fourth wire patterns (claim 9 of ‘4628); and
a fourth source/drain region that is between the third gate structure and the sixth gate structure and extends through the third and fourth wire patterns (claim 9 of ‘4628),
wherein a third depth from an upper surface of the second source/drain region to the bottom surface of the second source/drain region is smaller than a fourth depth from an upper surface of the fourth source/drain region to a bottom surface of the fourth source/drain region(claim 1 of ‘4628).

Regarding claims 10, 18: ‘4628 teaches wherein the first to fourth spacers include the same material (claim 7 of ‘4628). You also teaches the similar limitation in [0065] - ][0066].

Regarding claim 17: As explained in claim 1. ‘4628 teaches all the limitations except wherein a width of the first spacer in the first direction is smaller than a width of the third spacer in the second direction.

However You teaches in [0067] about spacers being in different sizes (single vs multiple so width varies) and shapes depending on fabrication process and purpose of use.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine You’s teachings to ‘4628’s semiconductor device as a design choice.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897